Title: From George Washington to John Posey, 24 June 1767
From: Washington, George
To: Posey, John

 

Sir,
Mt Vernon 24th June 1767.

It is difficult for me to tell which was greatest, my Surprise, or concern, at finding by your Letter of the 20th that instead of being able with the mone⟨y⟩ I agreed to lye somewhat longer out of, to discharge your Debts, that you want⟨ed⟩ to borrow a further Sum of £500 to answer this purpose. I was in hopes, and you gave me the strongest assurances to believe, that when I lent you (& very ⟨in⟩convenient it was for me to do it) the first Sum of £700 you coud therewith, ⟨not only⟩ discharge all your Creditors, but in two years time sink the principal wh⟨ich⟩ was lent to effect that end; how it comes to pass then, that instead of being ⟨pre⟩pared in twice two years to discharge my claim, you shoud require £500 more to satisfie others, is, as I at first said, entirely beyond my comprehension, and leaves but too much cause to apprehend, that if you coud be supplied with the further Sum required, it woud afford but temporary relief; and that at the end of any other prefixd period you woud be as unprepard and as reluctantly then, as now, part with yr effects to discharge this Debt; thinking it equally hard to be forced into compliance—for permit me to say again, if you have not been able in the course of 4 Years ⟨to⟩ lay up anything towards sinking even the Interest of a Sum which you said ⟨w⟩ou⟨d⟩ entirely clear you of all demands, what prospect can you possibly have to exp⟨ect⟩ when £500 more (& probably this woud be insufficient) is added to the other surety of between eight and nine hundd, that you will have it in your power to effect this end, when even the Interest thereof is a pretty little Income, & woud be such a Moth in your Estate as woud inevitably destroy it, be your notions of saving & Industry extended to never so high a degree: Indeed Sir, the only purpose it coud possib⟨ly⟩ answer woud be to put the evil day of for a moment, in comparison, & then like most things swelld beyond their natural bounds, burst upon you like a torr⟨e⟩nt & redouble your distresses. Besides, you really deceive yourself greatly in ⟨es⟩tim⟨a⟩ting your Effects, as you will unhappily experience; you have viewed them but on one side, considering only what they cost you, not what they will

sell at, wh⟨ic⟩h is a delusive way of calculating; for you will find that many things which y⟨ou⟩ perhaps have lavishd large Sums in the purchase of, in order to gratify yr o⟨wn⟩ taste, will neither suit, nor probably please others; so in respect to buildi⟨n⟩gs which are rarely considered in the purchase of Lands, & principally I presu⟨me⟩ from the same causes, especially upon small bits of Land divested of Wood & Tim⟨be⟩r.
I wish with all my Heart you may be strengthne⟨d⟩ by some able ⟨and⟩ frie⟨nd⟩ly hand in such a manner as to keep your effects together; provided it may turn t⟨o your⟩ future good in enabling you to Work thrô the load of Debt you seem to be enta⟨ngled⟩ in, but that it is intirely out of my power without selling part of my own Estate ⟨to⟩ contribute further thereto you may easily be convincd of when I tell you, & affirm ⟨it⟩ that I find it next to impossible to extract any part of the money which is due to ⟨me;⟩ that I have struggled to the utmost of my power for two years past, unsuccessful⟨ly⟩ to raise 4 or £500 to lend a very particular friend of mine, who I know must sell part of his Estate without it—& that I have not yet dischargd the Sums you Involvd me in the payment of before, having my Bond out to Mr Greens Estate for the £260 you borrowd of him & cannot raise money to discharge it, altho’ I have used my true endeavours for that purpose—add to these, some Engagements of my own which there is a necessity of complying with, or doing Acts of Injustice. How absurd and Idle woud it be then, under these Circumstances, to enter myself security for the payment of yr Debts, unless I foresaw some prospect of raising the money—true it is some of yr Creditors might agree to wait, others tis presumeable woud not, and certain it is pay day must come to all; what then is to be done? to tell a Man who had been disappointed from time to time, and at last had waited in confidence of Receiving his money from me, that I was unprovided with the means of satisfying his demand, woud be gauling to me—unjust to him—& what I can by no means think of practising. the only favour therefore that is in my power to shew you, is to be easy & forbearing in my own demands, which I shall endeavour to do as long as I can with any sort of convenience to myself, notwithstanding I am in want of the money; & to point out any Person who cd ⟨le⟩nd so much money even if they liked the Security, I am equally at a loss to do: but few there are I beleive, who woud choose to risque their money (unless influenced by

motives of compassion) upon such hazardous & perishable Articles as Negroes, Stock, & Chattels, which are to be swept of by innumerable distempers, & subject to many accidents & misfortunes; so upon the whole yo. will excuse me I hope if I am Incli[ne]d to offer yo. the same advice I wd give to my Bror were he undr the same circumstans, & that is, if you find it impracticable to keep yr Estate togethr for at least 3 or 4 Yrs till the Country, I mean the Indebted part of it, can immerge a little from the distress it must unavoidably fall into from the pressg of Creditors, & want of Cash; then to sell of immedly (I mean this fall at furthest) before Cash grows into greater demand wch it inevitably will do as our Currency is called in, & every thing of consequence sell worse; therewith dischargg all yr Debts: beging with the Sales of such things as can be best spared, & so raising to Negroes, & even Land if requisite; for if the whole shd go, there is a large Field before you—an opening prospect in the back Country for Adventurers—where numbers resort to—& where an enterprizing Man with very little M⟨o⟩ney may lay the foundation of a Noble Estate in the New Settlemts upon Monongahela for himself and posterity. the Surplus money wch yo. might save after dischargg yr Debts, woud possibly secure yo. as much Land as in the course of 20 yrs wd sell for 5 times yr pres[en]t Estate—for proof of which only look to Frederick, & see what Fortunes were made by the Hite’s & first takers up of those Lands: Nay how the greatest Estates we have in this Colony were made; Was it not by taking up & purchasing at very low rates the rich back Lands which were thought nothing of in those days, but are now the most valuable Lands we possess? Undoubtedly it was, & to pursue this plan is the advice I wd offer my Br. were he in yr Situation, but to yo. I only drop it as a hint for your serious Reflectn; because I do not expect—nor woud by any means wish—to see you adopt any Scheme of mine without duely attending to it—weighing—& well cons⟨i⟩dering of it in all points & advising with your friends. I woud only ask whethr it wd be bettr to labr undr a load of Debt where you are, wch must inevitably keep yo. in continual Anxiety, & dread of yr Creditors; be selling the produce of yr labour at under value, (the never failg consequence of necessitous Circumstances) with other evils too obvious to need innumeration, & which must forever lend a helping hand to keep yo. low & distress⟨ed⟩ or to Pluck up

Resolution at once & disengage yourself of these Incumbrances & Vexations—Abiding where you are if you can save your Land & have a prospect of Reaping future advantages from it, or to remove back, where there is a moral certainty of laying the found⟨a⟩tion of good Estates to yr Childn I say I woud but ask wch of these two is the best, and leave you to think of them at leizure, with this assurance on my part, that what I have propounded to you on this Subject proceeds from the utmost sincerity & Candour, And if you will have recourse to the Publick Gazettes you may perceive by the number of Estates wch are continually advertising for Sale, that you are not the only one under Misfortune, and that many good families are retiring into the Interior parts of the Country for the benefit of ther Children—Some of the best Gentlemen in the Country talk of doing so, who are not drove by necessity, but adopt the Scheme from principals of Gain—Whatever Resolution you may come to, I wish you success in it and am Sir Yr Very Hble Servt

Go: Washington

